                 Case 19-11739-LSS              Doc 773        Filed 09/21/20         Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administered)


         NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
         HEARING ON SEPTEMBER 23, 2020 AT 11:00 A.M. (EASTERN TIME)2

This hearing will be held telephonically and by video. All parties wishing to appear must do
    so telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than
 September 23, 2020 at 8:30 a.m. (ET) to sign up. Additionally, anyone wishing to appear
   by Zoom is invited to use the link below. All parties that will be arguing or testifying
 must appear by Zoom and CourtCall. Participants on CourtCall should dial into the call
  not later than 10 minutes prior to the start of the scheduled hearing to insure a proper
                                         connection.

    PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
        MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                    Topic: iPic-Gold Class Entertainment, LLC, 19-11739
              Time: September 23, 2020 11:00 AM Eastern Time (US and Canada)

                                         Join ZoomGov Meeting:
                              https://debuscourts.zoomgov.com/j/1615832502


                                          Meeting ID: 161 583 2502
                                             Passcode: 171582

                                               Join by SIP
                                       1615832502@sip.zoomgov.com


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2
  This agenda contains hyperlinks to filed documents pursuant to the Court’s Interim Order re: Cessation of Hand
Deliveries, dated March 13, 2020. Parties may access the filed documents through the hyperlink for a fee through
the Court’s website at www.deb.uscourts.gov, referencing Case No. 19-11739 (LSS), or the documents may be
obtained for free by accessing the Debtors’ restructuring website at https://case.stretto.com/iPic.


43566095 V2 0006959-0000230
                 Case 19-11739-LSS        Doc 773     Filed 09/21/20    Page 2 of 4




STATUS CONFERENCE:

1.       Motion to Dismiss – Debtors’ Motion for Entry of an Order (I) Dismissing the Chapter
         11 Cases; (II) Implementing Settlement Distribution; (III) Authorizing Transfer of
         Certain Litigation to RSA; (IV) Authorizing the Abandonment of Certain Property; (V)
         Authorizing the Dissolution of the Debtors; (VI) Terminating Claims and Noticing
         Services; and (VII) Granting Related Relief [Filed: 4/27/20] (Docket No. 679).

         Response Deadline:     May 12, 2020 at 4:00 p.m. Eastern Time.

         Responses Received: None.

         Related Documents:

         a)       Certification of No Objection Regarding Docket No. 679 [Filed: 5/14/20] (Docket
                  No. 688).

         b)       [Signed] Initial Order Granting Debtors’ Motion for Entry of an Order: (I)
                  Implementing Settlement Distribution; (II) Authorizing Transfer of Certain
                  Litigation to RSA; (III) Authorizing the Abandonment of Certain Property; (IV)
                  Authorizing the Dissolution of the Debtors; (V) Authorizing Debtors to Certify
                  the Estates Have Been Fully Administered and May Be Dismissed; and (VI)
                  Granting Related Relief [Filed: 6/3/20] (Docket. 712).

         c)       Certification of Counsel Regarding the Initial Order Granting Debtors’ Motion for
                  Entry of an Order: (I) Implementing Settlement Distribution; (II) Authorizing
                  Transfer of Certain Litigation to RSA; (III) Authorizing the Abandonment of
                  Certain Property; (IV) Authorizing the Dissolution of the Debtors; (V)
                  Authorizing Debtors to Certify the Estates Have Been Fully Administered and
                  May Be Dismissed; and (VI) Granting Related Relief [Filed: 8/11/20] (Docket.
                  748).

         d)       [Signed] Amended Initial Order Granting Debtors’ Motion for Entry of an Order:
                  (I) Implementing Settlement Distribution; (II) Authorizing Transfer of Certain
                  Litigation to RSA; (III) Authorizing the Abandonment of Certain Property; (IV)
                  Authorizing the Dissolution of the Debtors; (V) Authorizing Debtors to Certify
                  the Estates Have Been Fully Administered and May Be Dismissed; and (VI)
                  Granting Related Relief [Filed: 8/17/20] (Docket. 749).

         e)       Notice of Entry of Amended Initial Order Granting Debtors’ Motion for Entry of
                  an Order: (I) Implementing Settlement Distribution; (II) Authorizing Transfer of
                  Certain Litigation to RSA; (III) Authorizing the Abandonment of Certain
                  Property; (IV) Authorizing the Dissolution of the Debtors; (V) Authorizing
                  Debtors to Certify the Estates Have Been Fully Administered and May Be
                  Dismissed; and (VI) Granting Related Relief [Filed: 8/18/20] (Docket. 753).




                                                  2
43566095 V2 0006959-0000230
                 Case 19-11739-LSS        Doc 773     Filed 09/21/20     Page 3 of 4




         Status: The Debtors will provide a status update on the remaining tasks before
         submitting final dismissal order.

FINAL FEE APPLICATION MATTERS

2.       Final fee applications of certain estate professionals are scheduled for this hearing.
         Attached hereto as Exhibit A is an index of the fee applications scheduled to be heard.
         The items listed on Exhibit A correspond to the order of the fee applications, and
         documents related thereto, that are in the fee application binder submitted to the Court,
         pursuant to the Court’s Chambers’ Procedures.

         Response Deadline:     See attached Exhibit A.

         Responses Received: See attached Exhibit A.

         Related Documents:

         a)       Certification of Counsel Regarding Proposed Omnibus Order Approving Final
                  Fee Applications for Compensation and Reimbursement of Expenses [Filed:
                  9/21/20] (Docket No. 771).

         Status: A proposed omnibus fee order has been filed under certification of counsel. The
         Debtors request entry of the proposed omnibus fee order attached to the certification of
         counsel. No hearing is necessary unless the Court has any questions.




                                                  3
43566095 V2 0006959-0000230
                 Case 19-11739-LSS   Doc 773   Filed 09/21/20   Page 4 of 4




Dated: September 21, 2020                 PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Peter J. Keane
                                          Jeffrey N. Pomerantz (CA Bar No. 143717)
                                          Debra I. Grassgreen (CA Bar No. 169978)
                                          Peter J. Keane (DE Bar No. 5503)
                                          919 N. Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email: jpomerantz@pszjlaw.com
                                                  dgrassgreen@pszjlaw.com
                                                  pkeane@pszjlaw.com

                                          Counsel for the Debtors and Debtors-in-Possession




                                           4
43566095 V2 0006959-0000230
